Citation Nr: 1233991	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for dysthymia and depression on a direct-incurrence basis.

2.  Entitlement to separate compensable evaluations for dysthymia and depression.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2003 rating decision, the RO indicated that separate evaluations for the Veteran's psychiatric disabilities were not warranted.  By rating action dated August 2004, the RO proposed that service connection for posttraumatic stress disorder (PTSD) with depression and dysthymia be severed.  By letter dated later that month, the RO notified the Veteran of the proposed action.  In a November 2004 rating decision, service connection for PTSD with depression and dysthymia was severed effective August 4, 1993, based on fraud.  It was also proposed to sever service connection for PTSD with depression and dysthymia effective July 16, 1992.  A November 2004 letter informed the Veteran of this determination.  By rating action dated January 2005, service connection for PTSD was severed, effective July 16, 1992.

By decision in August 2005, the Board upheld the severance of service connection for PTSD with dysthymia and depression, and also concluded that separate evaluations for dysthymia and depression were not warranted.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated April 2010, confirmed the severance of service connection for PTSD with dysthymia and depression.  The decision regarding separate ratings for dysthymia and depression was set aside, and the Board was directed to consider the Veteran's claim for service connection for dysthymia and depression on a direct-incurrence basis.  

The Veteran appealed the Court's determination to the United States Court of Appeals for the Federal Circuit which, in a June 2011 decision, affirmed the conclusion that severance was proper.  

In its determination, the Court affirmed the Board's decision regarding a number of issues addressed in the August 2005 determination.  This decision, accordingly, is limited to the issues set forth above.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, in its April 2010 decision, the Court indicated the Board's August 2005 determination denied separate compensable ratings for dysthymia and depression.  The Court stated:

Here, [the Veteran] raised, and the Secretary and Board adjudicated, a claim for benefits for dysthymia and depression, arguing that these conditions are directly related to service and were not secondary to his PTSD.  Additionally, the September 1993 VA mental disorders examination report records a diagnosis of dysthymia.  The Board denied compensation for dysthymia and depression because "the assignment of separate ratings under 38 C.F.R. § 4.25 assumes and requires the existence of a service[-]connected disability," which [the Veteran] no longer had.  [Citation omitted]  Although this statement adequately explains why service connection for dysthymia and depression is not warranted on a secondary basis, it does not address [the Veteran's] assertion that these conditions are directly connected to service.

Further, the Board indicated it was without jurisdiction to consider [the Veteran's] arguments regarding service connection for dysthymia and depression on a basis different from that presented to the RO...However, the Board erred:  "Once the Board has jurisdiction over a claim...it has the authority to address all issues related to that claim, even those not previously decided by the RO."  [Citations omitted]

Accordingly, remand is warranted for the Board to address service connection on a direct basis for dysthymia and depression...

Clearly, the Court directed the Board to adjudicate the claim for service connection for dysthymia and depression on a direct-incurrence basis.  The Board notes this matter is inextricably intertwined with the claim for separate compensable evaluations for dysthymia and depression.  The Court has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  However, the RO has not formally adjudicated the issue of entitlement to service connection for dysthymia and depression on a direct-incurrence basis, other than as related to PTSD.

The record shows the Veteran testified at a hearing before a Veterans Law Judge in June 2005.  Unfortunately, that Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this fact by a letter dated March 2012, and was given an opportunity to request another hearing.  The Veteran responded the following month, and indicated he wanted to testify at a hearing before a Veterans Law Judge at the RO.  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service connection for dysthymia and depression on a direct-incurrence basis, other than as related to PTSD.  If the claim is denied, and if the Veteran files a timely notice of disagreement, then the RO/AMC must issue a statement of the case regarding the claim.  Only if a timely substantive appeal is received with regard to the claim for service connection for dysthymia and depression on a direct-incurrence basis, should the issue be returned for appellate consideration.

2.  Following completion of the above, adjudicate the claim for separate compensable evaluations for dysthymia and depression.  If the benefit sought has not been granted, issue a supplemental statement of the case to the Veteran and his representative, and afford the appropriate period to respond.

3.  Following completion of the action requested above, if any benefit sought on appeal has not been granted, the RO should schedule the appellant for a hearing before a traveling Veterans Law Judge of the Board at the local RO, in accordance with applicable provisions, unless otherwise indicated.  The appellant and his representative should be notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



